February 28.
Cushing, J.
delivered the opinion, of the court i.s follows:
This court is of opinion that the inferior court *191was not bound to give a construction of the answer of Captain David Young to the second interrogatory (if the plaintiff below, as requested by the jury; and that it would be improper in this court to determine whether the inferior court ought or ought not to have granted the motion of the defend*ants below for a new trial, upon the ground that the verdict was contrary to evidence.
The judgment below is to be affirmed with costs.